DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ROGER LUIS VAZQUEZ,
                             Appellant,

                                    v.

                        PATRICIA E. VAZQUEZ,
                              Appellee.

                              No. 4D21-1817

                           [October 28, 2021]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Renatha S. Francis, Judge; L.T. Case
No. 502018DR003530XXXMB.

  John F. Schutz of John F. Schutz, PL, Palm Beach Gardens, for
appellant.

  Jonathan S. Root and Christopher A. Tiso of Jonathan S. Root, P.A.,
Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.